       Case: 3:21-cv-00478-slc Document #: 1 Filed: 07/29/21 Page 1 of 12




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF WISCONSIN


DEMYA JOHNSON
on behalf of herself and all others
similarly situated

             Plaintiff,                             Case No.: 21-cv-478

      v.                                            JURY TRIAL DEMANDED

ASALYNA DARING GRINDS, LLC
19645 State Highway 27
Sparta, WI 54656

             Defendant.


                            CLASS ACTION COMPLAINT


      Plaintiff, DeMya Johnson (“Plaintiff”), on behalf of herself and all persons

similarly situated, alleges the following based on personal knowledge as to

allegations regarding herself and on information and belief as to others.

                                  INTRODUCTION

      1.     This action arises out of Defendant, Asalyna Daring Grinds, LLC’s

(“Defendant”), practice of sending autodialed telemarketing text messages to

individuals on the National Do-Not-Call Registry without prior express written

consent (or any consent whatsoever), in violation of two separate provisions of the

Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”)..
       Case: 3:21-cv-00478-slc Document #: 1 Filed: 07/29/21 Page 2 of 12




      2.     Plaintiff has done no business with Defendant and has never provided

Defendant prior express written consent to send telemarketing text messages to her

telephone number.

      3.     Plaintiff’s telephone number was registered on the National Do-Not-Call

Registry at the time of the text messages.

      4.     Accordingly, Plaintiff brings this TCPA action on behalf of herself and

two classes of similarly situated individuals under 47 U.S.C. §§ 227(b) and 227(c).

                           JURISDICTION AND VENUE

      5.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331, as

this action arises under the TCPA, which is a federal statute.

      6.     This Court has jurisdiction over Defendant because Defendant is

incorporated and headquartered in this District, and conducts business transactions

in this District and has committed tortious acts in this District.

      7.     Venue is proper in this District because Defendant conducts significant

amounts of business transactions within this District and because some of the

wrongful conduct giving rise to this case occurred in, was directed to, and/or

emanated from this District.

                                      PARTIES

      8.     Plaintiff Johnson is, and at all times mentioned herein was, a citizen

and resident of Decatur, Alabama.

      9.     Plaintiff is, and at all times mentioned herein was, a “person” as defined

by 47 U.S.C. § 153(39).


                                             2
       Case: 3:21-cv-00478-slc Document #: 1 Filed: 07/29/21 Page 3 of 12




      10.    Defendant is, and at all times mentioned herein was, a Wisconsin

limited liability company headquartered at 19645 State Highway 27, Sparta,

Wisconsin 54656.

      11.    Defendant is, and at all times mentioned herein was, a “person” as

defined by 47 U.S.C. § 153 (39).

                      GENERAL FACTUAL ALLEGATIONS

      12.    Defendant, or someone acting on its behalf and at its direction, sends

automated text messages marketing its weight loss product, Quick Slim Keto.

      13.    These text messages come from changing 10-digit numbers, but all

follow the same pattern: they all contain a link that, when clicked, redirects through

multiple websites that ultimately terminate at “www.tryquickslim.com.”

      14.    Because each of these text messages were advertising Defendant’s

products, they constitute telemarketing messages and telephone solicitations.

               PLAINTIFF JOHNSON’S FACTUAL ALLEGATIONS

      15.    Plaintiff Johnson is the sole and primary user of a cellular telephone

number ending in 8330.

      16.    Plaintiff Johnson’s telephone number ending in 8330 has been on the

National Do-Not-Call Registry since December 16, 2019.

      17.    Plaintiff Johnson received Defendant’s text messages described herein.

      18.    These text messages include texts on October 14, 2020, October 17, 2020,

October 22, 2020, October 24, 2020 and October 29, 2020.




                                          3
       Case: 3:21-cv-00478-slc Document #: 1 Filed: 07/29/21 Page 4 of 12




      19.    Plaintiff Johnson never provided prior express written consent (or any

consent) to Defendant for these text messages.

      20.    Plaintiff Johnson replied “STOP” to each of these text messages, but

they continued.

      21.    Unable to stop the text messages by replying “STOP”, Plaintiff Johnson

purchased Defendant’s Quick Slim Keto product to identify Defendant and request

they stop texting Plaintiff.

      22.    Plaintiff   Johnson’s     credit    card   revealed   a    charge     from

“successcleanadvantage.com.”

      23.    The website “www.successcleanadvantage.com” identified Defendant as

the owner and/or operator of that website.

                               DEFENDANT’S LIABILITY

      24.    Because     Defendant’s    text    messages   constitute   telemarketing,

Defendant was required to obtain prior express written consent from the persons to

whom they sent these text messages.

      25.    “Prior express written consent” is specifically defined by statute as:

             [A]n agreement, in writing, bearing the signature of the person
             called that clearly authorizes the seller to deliver or cause to be
             delivered to the person called advertisements or telemarketing
             messages using an automatic telephone dialing system or an
             artificial or prerecorded voice, and the telephone number to which
             the signatory authorizes such advertisements or telemarketing
             messages to be delivered.

      26.    Plaintiff never provided Defendant with any consent, written or

otherwise.


                                           4
       Case: 3:21-cv-00478-slc Document #: 1 Filed: 07/29/21 Page 5 of 12




      27.    Accordingly, each of Defendant’s telemarketing text messages to

Plaintiff using an automatic telephone dialing system violated 47 U.S.C. § 227(b).

      28.    For violations of 47 U.S.C. § 227(b), Plaintiff is entitled to a minimum of

$500.00 per text message.

      29.    Plaintiff is entitled to $1,500.00 per text message if Defendant’s actions

are found to be knowing or willful.

      30.    In addition, the TCPA prohibits making “any telephone solicitation” to

a telephone number on the National Do-Not-Call Registry. 47 U.S.C. § 227(c); 47

C.F.R. § 64.1200(c).

      31.    Plaintiff’s number was on the National Do-Not-Call Registry prior to the

text messages.

      32.    While the exact number of texts to Plaintiff’s telephone numbers will be

determined in discovery, Plaintiff has received more than two such telemarketing

text messages in a 12-month period, as required by 47 C.F.R. § 64.1200(c) for

violations of 47 U.S.C § 227(c).

      33.    Accordingly, for violations of, Plaintiff is entitled to an additional

$500.00 per text message.

      34.    Plaintiff is entitled to an additional $1,500.00 per text message if

Defendant’s actions are found to be knowing or willful.




                                           5
       Case: 3:21-cv-00478-slc Document #: 1 Filed: 07/29/21 Page 6 of 12




      35.    Plaintiff has suffered concrete harm because of Defendant’s unwanted

and unsolicited telemarketing text messages, including, but not limited to:

             •     Device storage;

             •     Data usage;

             •     Lost time tending to and responding to the unsolicited text

                   messages;

             •     Invasion of Privacy; and

             •     Nuisance.

      36.    These forms of actual injury are sufficient for Article III standing

purposes.

                         CLASS ACTION ALLEGATIONS

      37.    Plaintiffs bring this action under Fed. R. Civ. P. 23 on behalf of two

proposed “Classes,” defined as follows:

                               THE TCPA CLASSES

      Since July 29, 2021, Plaintiff and all persons to whose cellular
      telephones Defendant placed (or had placed on its behalf) a
      telemarketing text message using identical, or substantially identical,
      equipment as the equipment used to place telemarketing text messages
      to Plaintiff.

      (“TCPA 227(b) Class”)

      Since July 29, 2021, Plaintiff and all persons within the United States
      to whose telephone number Defendant placed (or had placed on its
      behalf) two or more telemarketing text messages in a 12-month period
      when the telephone number to which the text messages were sent was
      on the National Do-Not-Call Registry at the time of the messages.

      (“TCPA 227(c) Class”)(collectively the “Classes”).


                                          6
       Case: 3:21-cv-00478-slc Document #: 1 Filed: 07/29/21 Page 7 of 12




      38.     Excluded from the Classes are Defendant and any entities in which

Defendant has a controlling interest; Defendant’s agents and employees; any Judge

and Magistrate Judge to whom this action is assigned and any member of their staffs

and immediate families, and any claims for personal injury, wrongful death, and/or

emotional distress.

      39.     The Members of the Classes for whose benefit this action is brought are

so numerous that joinder of all members is impracticable.

      40.     The exact number and identities of the persons who fit within the

Classes are ascertainable in that Defendant and third parties maintain written and

electronically stored data showing:

              a.      The time period(s) during which Defendant placed its text

                      messages;

              b.      The telephone numbers to which Defendant placed its text

                      messages;

              c.      The telephone numbers for which Defendant had prior express

                      written consent;

              d.      The purposes of such text messages; and

              e.      The names and addresses of Class members.

      41.     The Classes are comprised of hundreds, if not thousands, of individuals

nationwide.

      42.     There are common questions of law and fact affecting the rights of the

Members of the Classes, including, inter alia, the following:


                                           7
       Case: 3:21-cv-00478-slc Document #: 1 Filed: 07/29/21 Page 8 of 12




             a.    Whether Defendant sends telemarketing text messages or has

                   them sent on its behalf;

             b.    Whether Defendant obtains prior express written consent;

             c.    Whether Defendant or someone acting on its behalf sends text

                   messages using an automatic telephone dialing system;

             d.    Whether Defendant or the entity with which it contracts to send

                   its messages sends solicitation text messages to telephone

                   numbers registered on the National Do-Not-Call Registry;

             e.    Whether Plaintiff and the Classes were damaged thereby, and the

                   extent of damages for such violations; and

             f.    Whether Defendant should be enjoined from engaging in such

                   conduct in the future.

      43.    Plaintiff is a member of the Classes in that Defendant placed two or

more texts for telemarketing purposes in a one-year period to her telephone number

when her telephone numbers were on the National Do-Not-Call Registry, and these

text messages all used an automatic telephone dialing system.

      44.    Plaintiff’s claims are typical of the claims of the Members of the Classes

in that they arise from Defendant’s uniform conduct and are based on the same legal

theories as these claims.




                                            8
        Case: 3:21-cv-00478-slc Document #: 1 Filed: 07/29/21 Page 9 of 12




       45.    Plaintiff and all putative Members of the Classes have also necessarily

suffered concrete harm in addition to statutory damages, as all Members of the

Classes spent time tending to Defendant’s unwanted calls, lost space on their devices,

and suffered a nuisance and an invasion of their privacy.

       46.    Plaintiff has no interests antagonistic to, or in conflict with, the Classes.

       47.    Plaintiff will thoroughly and adequately protect the interests of the

Classes, having retained qualified and competent legal counsel to represent

themselves and the Classes.

       48.    Defendant has acted and refused to act on grounds generally applicable

to the Classes, thereby making injunctive and declaratory relief appropriate for the

Classes.

       49.    The prosecution of separate actions by individual class members would

create a risk of inconsistent or varying adjudications.

       50.    A class action is superior to other available methods for the fair and

efficient adjudication of the controversy since, inter alia, the damages suffered by

each class member make individual actions uneconomical.

       51.    Common questions will predominate, and there will be no unusual

manageability issues.

                             FIRST CAUSE OF ACTION
                 Violations of the TCPA, 47 U.S.C. § 227(b)(1)(A)(iii)
                 (On Behalf of Plaintiff and the TCPA 227(b) Class)

       52.    Plaintiff and the proposed TCPA 227(b) Class incorporate the foregoing

allegations as if fully set forth herein.


                                            9
       Case: 3:21-cv-00478-slc Document #: 1 Filed: 07/29/21 Page 10 of 12




       53.      Defendant sent, or had sent on its behalf, telemarketing text messages

to Plaintiff’s and TCPA 227(b) Class Members’ telephone numbers without prior

express written consent.

       54.      Plaintiff’s and TCPA 227(b) Class Member’s telephone numbers are each

assigned to a cellular telephone service.

       55.      As alleged, these text messages all used an “automatic telephone dialing

system.”

       56.      The text messages were not placed for “emergency purposes” as defined

by 47 U.S.C. § 227(b)(1)(A)(i).

       57.      Plaintiff and TCPA 227(b) Class Members are entitled to an award of

$500.00 in statutory damages for each text message, pursuant to 47 U.S.C. §

227(b)(3)(B).

       58.      Plaintiff and TCPA 227(b) Class Members are entitled to an award of

treble damages in an amount up to $1,500.00 for each call made knowingly and/or

willfully, pursuant to 47 U.S.C. § 227(b)(3).

                            SECOND CAUSE OF ACTION
                       Violations of the TCPA, 47 U.S.C. § 227(c)
                   (On Behalf of Plaintiff and the TCPA 227(c) Class)

       59.      Plaintiff and the proposed TCPA 227(c) Class incorporate the foregoing

allegations as if fully set forth herein.

       60.      Defendant sent, or had sent on its behalf, text messages constituting

telephone solicitations to Plaintiff’s and TCPA 227(c) Class Members’ telephone

numbers.


                                            10
       Case: 3:21-cv-00478-slc Document #: 1 Filed: 07/29/21 Page 11 of 12




       61.    Plaintiff’s and TCPA 227(c) Class Members’ telephone numbers were all

on the National Do-Not-Call Registry at the time of the text messages.

       62.    Plaintiff and TCPA 227(c) Class Members each received two or more

such text messages in a 12-month period.

       63.    Plaintiff and TCPA 227(c) Class Members are entitled to an award of

$500.00 in statutory damages for each text message pursuant to 47 U.S.C. § 227(c)(5).

       64.    Plaintiff and TCPA 227(c) Class Members are entitled to an award of

treble damages in an amount up to $1,500.00 for each text message made knowingly

and/or willfully, pursuant to 47 U.S.C. § 227(c)(5).

                               PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of the Classes, prays for

the following relief:

       A.     An order certifying the Classes as defined above, appointing Plaintiff as

the representatives of the Classes and appointing their counsel as Class Counsel;

       B.     An order declaring that Defendant’s actions, as set out above, violate 47

U.S.C. §§ 227(b) and (c);

       C.     An award of injunctive and other equitable relief as necessary to protect

the interests of the Classes, including, inter alia, an order prohibiting Defendant from

engaging in the wrongful and unlawful acts described herein;

       D.     An award of statutory damages;

       E.     An award of treble damages;

       F.     An award of reasonable attorneys’ fees and costs; and


                                          11
Case: 3:21-cv-00478-slc Document #: 1 Filed: 07/29/21 Page 12 of 12




G.    Such other and further relief that the Court deems reasonable and just.

                             JURY DEMAND

Plaintiff requests a trial by jury of all claims that can be so tried.

Dated this 29th day of July, 2021.

                           HAWKS QUINDEL, S.C.
                           Attorneys for Plaintiff and the putative class


                           By: /s/ Nicholas E. Fairweather
                           Nicholas E. Fairweather, State Bar No.: 1036681
                           Email: nfairweather@hq-law.com
                           Caitlin M. Madden, State Bar No.: 1089238
                           Email: cmadden@hq-law.com
                           409 East Main Street
                           Post Office Box 2155
                           Madison, Wisconsin 53701-2155
                           Telephone: (608) 257-0040
                           Facsimile: (608) 256-0236

                           THE WEITZ FIRM, LLC

                           Max S. Morgan*
                           Email: max.morgan@theweitzfirm.com
                           Eric H. Weitz*
                           Email: eric.weitz@theweitzfirm.com
                           1528 Walnut Street, 4th Floor
                           Philadelphia, PA 19102
                           Telephone: (267) 587-6240
                           Facsimile: (215) 689-0875

                           * Pro hac vice application to be filed

                           Attorneys for Plaintiff and the putative class




                                     12
